Citation Nr: 0712824	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  05-23 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD), and if so, whether the 
claim should be granted.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1967 to January 
1970 and was a recipient of the bronze star with "V" 
device.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2003 rating 
decision of the Louisville, Kentucky, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

In May 2006, the veteran attended a hearing before the 
undersigned Veterans Law Judge at the Louisville  RO.  A 
transcript of the hearing is of record.

During his May 2006 hearing before the Board, the veteran 
raised the issue of entitlement to service connection for an 
anxiety disorder.  This claim is referred to the originating 
agency for the appropriate action.


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for PTSD was previously denied in a June 1997 Board decision.

2.  The evidence received since the previous denial of 
service connection for PTSD includes evidence that is not 
cumulative or redundant of the evidence previously of record 
and raises a reasonable possibility of substantiating the 
claim.

3.  The veteran does not have PTSD.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim seeking service connection for PTSD.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

2.  PTSD was not incurred in or aggravated by active service, 
and its incurrence or aggravation during active service may 
not be presumed.  38 U.S.C.A. §§ 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f) (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

As explained below, the Board has determined that the 
evidence currently of record is sufficient to substantiate 
the veteran's claim to reopen.  Therefore, no further 
development with respect to the matter decided herein is 
required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005) or 38 C.F.R. § 3.159 (2006).  

With respect to the reopened claim, the record reflects that 
the originating agency provided the appellant with the notice 
required under the VCAA by letter mailed in April 2003, prior 
to its initial adjudication of the claim.  Although the 
originating agency did not specifically request the appellant 
to submit all pertinent evidence in his possession, it did 
inform him of the evidence that would be pertinent and 
requested him to submit such evidence or provide VA with the 
information and authorization necessary for VA to obtain the 
evidence on the veteran's behalf.  Therefore, the Board 
believes that the veteran was on notice of the fact that he 
should submit any pertinent evidence in his possession.  In 
addition, the veteran was provided notice with respect to 
disability-rating and effective-date elements of his claim in 
a March 2006 letter.

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency would 
have been different had complete VCAA notice been provided at 
an earlier time.  In sum, the Board is satisfied that any 
procedural errors in the development and consideration of the 
claim by the originating agency were insignificant and non-
prejudicial to the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.


Claim to Reopen

Generally, a claim which has been denied in an unappealed 
rating decision or Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which relates 
to an unestablished fact necessary to substantiate the claim; 
which is neither cumulative nor redundant; and 
raises a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).  

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2006), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does apply to the veteran's claim to reopen, 
which was received subsequent to that date.

The veteran was denied entitlement to service connection for 
a nervous disorder, to include PTSD, in a June 1997 Board 
decision as the Board determined that the medical evidence of 
record did not establish a diagnosis of PTSD.  The 
subsequently received evidence includes records from the 
Eastern Kentucky Correctional Complex (EKCC) and the 
Lexington VA Medical Center (VAMC) noting that the veteran 
has undergone treatment for PTSD symptoms and that a PTSD 
screen was positive.  This evidence is clearly new and 
material, and thus reopening of the claim is in order. 


Reopened Claim

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.     

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

Developmental defects, personality disorders and mental 
deficiency are not diseases or injuries within the meaning of 
legislation pertaining to compensation benefits. 38 C.F.R. § 
3.303(c).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests psychoses to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The veteran contends that he incurred PTSD as a result of his 
active duty service in the Republic of Vietnam.  The Board 
notes that there is conflicting evidence as to whether the 
veteran meets the criteria for a valid diagnosis of PTSD.  
Supportive of his claim is a June 1993 VA examination 
diagnosing PTSD based on psychological testing.  In addition, 
treatment records from the EKCC show that the veteran was 
treated for PTSD symptoms and reported being previously 
diagnosed with PTSD during a January 2001 psychological 
report.

With respect to the EKCC treatment records, the Board finds 
that these are of limited probative value.  While the veteran 
was treated for PTSD symptoms, the records contain no formal 
diagnosis of PTSD and the veteran's treatment was predicated 
upon his own self-reported history of a previous PTSD 
diagnosis.  The record contains no evidence that the 
veteran's psychologist at EKCC had access to the veteran's 
service medical records, claims folder, or any other evidence 
that would allow him to make a diagnosis from an independent 
basis.  The Board also notes that it is not required to 
accept doctors' opinions that are based upon the veteran's 
recitation of medical history.  Godfrey v. Brown, 8 Vet. App. 
113 (1995), see also Owens v. Brown, 7 Vet. App. 429 (1995).
With respect to the veteran's June 1993 VA examination, while 
the opinion of the examiner diagnosing PTSD is probative, the 
Board finds that the balance of the medical evidence of 
record establishes that the veteran does not have PTSD.  In 
this regard, the Board notes that while the veteran was 
diagnosed with PTSD at his initial June 1993 VA examination, 
a second June 1993 VA examination shows that he was not found 
to meet the diagnostic criteria for PTSD and was instead 
diagnosed with an antisocial personality disorder.  
Similarly, the veteran was provided two other VA examinations 
in January 1996 and August 2003 that diagnosed antisocial 
personality disorder rather than PTSD.  In fact, the only VA 
examination diagnosing PTSD, the initial June 1993 
examination, also indicated that the veteran had antisocial 
personality traits.  In addition, while the veteran reported 
having been diagnosed with PTSD and screened positive for the 
disorder while undergoing outpatient treatment at the VAMC, 
in an April 2004 psychiatric consultation the veteran was 
diagnosed with an antisocial personality and a non-specified 
anxiety disorder.  Therefore, neither his VA examinations nor 
his VAMC records establish a verified diagnosis of PTSD.  

The Board also finds that the history reported by the veteran 
in his statements and testimony is not reliable.  In this 
regard, the Board notes that the August 2003 VA examiner 
reported that the veteran appeared to have studied PTSD 
symptoms and prepared a "too perfect" presentation and 
history during the examination.  This opinion was supported 
by the findings of the January 1996 VA examiner who noted 
that the veteran's description of circumstances seemed 
rehearsed.

The Board therefore concludes that the preponderance of the 
evidence establishes that the veteran does not have PTSD.  
While the record does show that the veteran has been 
diagnosed with an antisocial personality disorder, the Board 
notes that personality disorders are considered developmental 
defects which are not diseases or injuries within the meaning 
of legislation pertaining to compensation benefits.  
38 C.F.R. § 3.303 (2006).  Accordingly, there is no 
reasonable doubt to be resolved in the veteran's favor and 
the claim must be denied.  



ORDER

New and material evidence having been received, reopening of 
the claim of entitlement to service connection for PTSD is 
granted.

Entitlement to service connection for PTSD is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


